
	

113 SRES 589 ATS: Honoring the life of Thomas M. Menino, Mayor of Boston, Massachusetts, from 1993 to 2014.
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 589
		IN THE SENATE OF THE UNITED STATES
		
			November 20, 2014
			Ms. Warren (for herself and Mr. Markey) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life of Thomas M. Menino, Mayor of Boston, Massachusetts, from 1993 to 2014.
	
	
		Whereas Thomas Menino was born on December 27, 1942, in Readville, in the Hyde Park neighborhood of
			 Boston where he lived his entire life;Whereas Thomas Menino was a devoted husband, a loving father, and an adoring grandfather;Whereas Thomas Menino was elected to the Boston City Council in 1983 to represent District 5,
			 including the Hyde Park neighborhood where he lived;Whereas Thomas Menino served as City Council president and became acting mayor of Boston in July
			 1993;Whereas Thomas Menino was elected as the 53rd Mayor of Boston in November 1993, the first
			 Italian-American mayor of the city of Boston;Whereas Mayor Menino subsequently was elected to 4 additional terms, serving an unprecedented 20
			 years as Mayor of Boston;Whereas Mayor Menino took pride in being known as the Urban Mechanic, focusing on the nuts and bolts issues that kept the city moving forward, from fixing potholes to
			 cleaning up public parks;Whereas Mayor Menino oversaw a period of growth and urban renewal in Boston, and worked to make
			 Boston a city of safe, livable neighborhoods;Whereas Mayor Menino led the resurgence of neighborhoods in Boston, from the waterfront and the
			 innovation district of the waterfront to Dudley Square in Roxbury,
			 creating a city with unbounded innovative potential;Whereas Mayor Menino committed himself to being the Education Mayor, using his political will and courage to improve education for all the children in the city;Whereas Mayor Menino was a powerful advocate for research institutions in Boston, including the
			 world-class hospitals and universities in the city;Whereas Mayor Menino stood firmly for full equality for every person in every community in Boston,
			 and focused on building an open, accepting, and inclusive city;Whereas Mayor Menino was a constant presence at public events throughout Boston, greeting residents
			 at countless ribbon cuttings, potluck dinners, and school plays;Whereas more than half of city residents said they had
			 personally met the Mayor and thousands said the Mayor had personally
			 touched their lives;Whereas Mayor Menino led Boston with resolve during times of both triumph and crisis, guiding the
			 city following the terrorist attack at the 2013 Boston Marathon and
			 demonstrating what it means to be Boston Strong; andWhereas Mayor Menino was one of the great leaders in the almost 400-year history of Boston, who
			 transformed the city into a modern-day City on a Hill that is a model for
			 the United States and the world: Now, therefore, be it
		
	
		That the Senate—
			(1)honors the lifetime of service by Mayor Menino to the City of Boston and residents of the city;(2)affirms the lasting contributions by Mayor Menino to the City of Boston and to the United States;
			 and(3)requests the Secretary of the Senate to prepare an official copy of this resolution for
			 presentation to the family of Mayor Thomas Menino.
